DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is in response to the Amendment filed on 04/28/2022.  Claims 1-20 have been cancelled, and new claims 21-40 have been added. Claims 21-40 are examined below. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,937,058 and claims 1-20 of U.S. Patent No. 11,288,704. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the parent anticipate those of the instant application.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 21-40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Claim 21 recites (additional limitations crossed out):
A computer-implemented method for targeting bid and position for a keyword, comprising: 
obtaining keyword performance information and keyword value information for the keyword; 
generating observations based on the keyword performance information and the keyword value information, the keyword value information being associated with the keyword based on user device tracking and/or user(s) selecting webpages or links displayed at specific positions of lists for the keyword;
 applying a model on the observations to obtain a prediction function and associated uncertainties, the prediction function and the associated uncertainties relating positions to expected values; and 
applying a sampling reinforcement learning model on the expected values and the positions to obtain a target position, the sampling reinforcement learning model including an agent that takes one of one or more action(s) from an action function according to a policy, the policy being updated according to a history of actions, states, and rewards, the rewards corresponding to the values associated with the keyword;
obtaining historical bid position data including a value-position-time set for the keyword;
applying a backwards filtering model to the historical bid position data to form a bid-to-position function;
determining bid information using the target position and the bid-to-position function; and
.
Claim 35 recites (additional limitations crossed out):
A system for targeting bid and position for a keyword by tracking users interacting with webpages or links for keywords, the system comprising:
a memory storing instructions; and
a processor executing the instructions to perform a process including:
obtaining observations of value with respect to position for the keyword;
applying a Gaussian Process Model on the observations to obtain a prediction function and associated uncertainties, the prediction function and the associated uncertainties relating positions to expected values;
applying a Thompson sampling reinforcement learning model on the expected values and the positions to obtain a target position, the Thompson sampling reinforcement learning model including an agent that takes one of one or more action(s) from an action function according to a policy, the policy being updated according to a history of actions, states, and rewards, the rewards corresponding to the values associated with the keyword:
 obtaining historical bid position data including a value-position-time set for the keyword, the value-position-time set including a plurality of value-position-time triplets for the Keyword; 
applying a backwards filtering model to the historical bid position data to form a bid-to-position function by starting with a most recent value-position-time triplet of the plurality of value-position-time triplets and progressing backwards in time to form a monotonically decreasing function of values and positions of the value-position-time set selected according to a valid-or-not algorithm; 
determining bid information using the target position and the bid-to- position function; and 

The above limitations, as drafted, are processes that, under their broadest reasonable interpretation, covers performance of the limitations in the mind, covers humans performing commercial interactions (i.e. preparation of a bid value), and covers mathematical calculations but for the recitation of generic computer components.  That is, other than reciting the steps as being performed by a “computer” (Claim 21) or a “processor” (Claim 35), nothing in the claim elements precludes the steps from being described as humans performing commercial interactions, or as being performed by the human mind. For example, but for the “computer” and “processor” language, the steps of “obtaining information about the keyword…”, “applying a (Guassian Process) model on the observations to obtain a prediction function and associated uncertainties…”, “applying a (Thompson) sampling reinforcement learning model…”, “obtaining historical bid position data…”, “applying a backwards filtering model…” , and “determining bid information…”, in the context of the claims encompasses a human mentally performing the steps, as well as a human exhibiting advertising behaviors by identifying a bid based on manipulated data.  If a claim interpretation, under its broadest reasonable interpretation, covers performance of the limitation though human interaction but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Further, if a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea.
The judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of a “computer” (Claim 21) and a “processor” (Claim 35) to perform the steps. These additional elements are recited at a high level of generality (see at least Paras [0076]-[0077]) such that it amounts to no more than mere instructions to apply the judicial exception using generic computer components. Claim 21 and 35 also recites “transmitting a bid message to a search engine, the bid message including the bid information”.  However, this element is merely extra-solution activity since it does not add a meaningful limitation to the process.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are therefore still directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a “computer” or a “processor” to perform the steps amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Further, the element of “transmitting a bid message to a search engine, the bid message including the bid information” does not amount to significantly more than the judicial exception because it is a well understood, routine and conventional function. The transmission of a bid message is deemed conventional as evidenced by OIP Techs., Inc. v. Amazon.com, Inc. which featured sending messages over a network. The performance of conventional functions by generic computers does not provide an inventive concept. Therefore claims 21 and 35 are not found to be patent eligible.
Claim 35 features limitations similar to those of claim 21 and 35, and is therefore also found to be directed to an abstract idea.
Claims 22-34 are dependent on claim 21, and include all the limitations of claim 21.  Claims 36-39 are dependent on claim 35, and include all the limitations of claim 35.  Therefore, they are also found to be directed to an abstract idea.  The dependent claims have not been found to integrate the judicial exception into a practical application, or provide significantly more than the abstract idea. Therefore, the dependent claims are found to be directed to an abstract idea without significantly more.
Examiner Notes
Examiner points to PTAB decision Ex Parte Beddo et al (Appeal No. 2017009809) which featured the limitation “apply either a random Gaussian matrix or generic algorithm to the first input vector to thereby generate a second input vector comprising a reduced number of product variables of the first vector input” and was found to be directed to the concept of using a mathematical formula or neural network to forecast the sales of a product
Paragraph [0044] of the specification indicates that “the selection algorithm may be a machine learning model…” and “Specifically, in this aspect of the disclosure, the selection algorithm may be a Thompson sampling reinforcement learning model”.  The Examiner points to PTAB decision Andrew E. Fano et al (Appeal No. 2018008711) which states “Based on the descriptions in the Specification, we construe the “machine learning model” of the claims to be a simulation of customer behavior. Because a simulation is an abstract idea that imitates a customer, and can be analogized to mental thought, the “machine learning models” of the claims are encompassed within the abstract ideas recited in the claims”.
The Examiner notes that unlike the claim language of parent application 16/460653 the claims of the instant invention lack several details regarding how the models are applied and merely call for generic “application” of the models.  Further, in the parent application, the limitations beyond the abstract idea were found to provide meaningful limitations that integrated the judicial exception into a practical application in refining bid models.  The Examiner suggests further refining the claim language along the lines of allowable subject matter of the parent application. 
The Examiner also notes that upon further review, the “applying a (Thompson) sampling reinforcement learning model…” limitation contains subject matter that, as written, does not hold patentable weight (see language regarding actions taken by agent).  The Examiner suggests positively reciting the functions performed by the agent. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE G ROBINSON whose telephone number is (571)272-9261.  The examiner can normally be reached on Monday - Thursday, 6:00 - 3:30 EST; Friday 6:00-10:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KYLE G ROBINSON/Examiner, Art Unit 3681                                                                                                                                                                                                        /SAM REFAI/Primary Examiner, Art Unit 3681